This appeal is from a judgment in favor of the appellee for the sum of $190 as the value of two colts killed upon appellant's right of way and the attorney's fees allowed by law in such cases. It is conceded that the evidence shows that one of the colts was killed in a collision with one of the appellant's railway locomotives, but it is contended that the other was not, and for that reason the court should not have rendered judgment for the value of both animals. An examination of the record justifies, we think, the conclusion that both of the animals were struck by the appellant's locomotive; and we cannot say as a matter of law that the judgment was improper.
It is therefore affirmed.
 *Page 59